Citation Nr: 0030745	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation for residuals of a 
lower anterior bowel resection, claimed as damage to the 
small bowel resulting in colostomy, as a result of VA medical 
treatment under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

2.  Entitlement to disability compensation for anxiety 
disorder (post-traumatic stress disorder) as a result of VA 
medical treatment under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to September 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), denied entitlement to compensation 
benefits for the veteran's claimed disorders under the 
provisions of 38 U.S.C.A. § 1151

The veteran and his spouse presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
May 1999.  A copy of the transcript of that hearing has been 
associated with the claims folder.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary record 
prior to any further consideration of these issues by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claims, additional development of 
the record will be required.

In the instant case, the veteran was admitted to a VA medical 
facility in May 1997 for carcinoma of the rectum.  He 
underwent surgery, was treated postoperatively and discharged 
on June 1, 1997.  Later that day, however, he was re-admitted 
to the VA hospital with signs of peritonitis and free air 
under the diaphragm due to perforation of the bowel.  He 
thereafter underwent a diverting colostomy.

Although copies of treatment records pertaining to the 
veteran's first period of VA hospitalization, to include 
operation reports, the Board observes that a copy of the 
hospital or discharge summary pertaining to this period has 
not been associated with the evidence of record.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that the requisition and consideration of all 
available medical and treatment records that are relevant to 
issues on appeal is necessary for the proper adjudication of 
this case.  This is particularly important with regard to VA 
medical records since VA has constructive notice of medical 
records in its possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the VA Medical 
Center in Bay Pines, and request that 
they provide a copy of the hospital or 
discharge summary, if any, pertaining to 
the veteran's hospitalization from May 
19, 1997 to June 1, 1997.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder. Any 
additional development or notice to the 
veteran and his representative pursuant 
to the provisions of the VCAA should be 
accomplished.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record and re-
adjudicate the veteran's claims for 
disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

3.  If either determination remains 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until further notice is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


